DETAILED ACTION
This Office Action is in response to a 2nd Non-Final, filed on 02/25/2022. Claims 1-9 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
A 3rd Non-Final will be ensued in this office action to clarify the issues address by the Applicant’s Arguments (filed 02/25/2022 and 09/20/2021) and establishing the criticality (the percentage relationship between the thickness of the surface electrodes to the capacitor’s dimensions) addressed in the Applicant’s specifications in a new reference.
Therefore, Applicant's Arguments to the rejection of claim 1 based on 103 has been fully considered but are moot in view of new grounds of third Non-Final rejection. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 4, 6, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (JP2017205951A and Sawada hereinafter, cited in the Japanese Notice of Reasons for Refusal mailed on 10/27/2021), in view of Cho et al. (US 2018/0139826 Al and Cho hereinafter), and in further view of Sasaki (US 2020/0090872 Al and Sasaki hereinafter).
Regarding claim 1, Sawada discloses a three-terminal multilayer ceramic capacitor (item 10 of Figs. 1-3 and ¶[0015] from the Espacenet Translation shows and indicates three-terminal multilayer ceramic capacitor 10 {monolithic ceramic capacitor}) comprising: a capacitive element including a stack of a plurality of ceramic layers, and a plurality of first internal electrodes and a plurality of second internal electrodes (items 12, 14, 16, 18 of Figs. 2-3 and ¶[0015_0020 & 0024] from the Espacenet translation shows and indicates capacitive element 12 {laminated body} including a stack of a plurality of ceramic layers 14, and a plurality of first internal electrodes 16 and a plurality of second internal electrodes 18), and including a first major surface and a second major surface opposite to each other in a heightwise direction, a first end surface and a second end surface opposite to each other in a lengthwise direction orthogonal or substantially orthogonal to the heightwise direction, and a first side surface and a second side surface opposite to each other in a widthwise direction orthogonal or substantially orthogonal to the heightwise direction and the lengthwise direction (items 12a, 12b, 12c, 12d, 12e, 12f, L, W, T of Fig. 1 and ¶[0015] from the Espacenet Translation shows and indicates first major surface 12a and second major surface 12b opposite to each other in a heightwise direction T, first end surface 12c and second end surface 12d opposite to each other in a lengthwise direction L orthogonal or substantially orthogonal to the heightwise direction T, and first side surface 12e and second side surface 12f opposite to each other in a widthwise direction W orthogonal or substantially orthogonal to the heightwise direction T and the lengthwise direction L); a first end surface electrode on the first end surface and extending from the first end surface so as to partially cover the first major surface, the second major surface, the first side surface, and the second side surface (item 20 of Figs. 1-2 and ¶[0027] from the Espacenet Translation shows and indicates first end surface electrode 20 on the first end surface 12c and extending from the first end surface 12c so as to partially cover the first major surface 12a, the second major surface 12b, the first side surface 12e, and the second side surface 12f); a second end surface electrode on the second end surface and extending from the second end surface so as to partially cover the first major surface, the second major surface, the first side surface, and the second side surface (item 22 of Figs. 1-2 and ¶[0028] from the Espacenet Translation shows and indicates second end surface electrode 22  on the second end surface 12d and extending from the second end surface 12d so as to partially cover the first major surface 12a, the second major surface 12b, the first side surface 12e, and the second side surface 12f); a first side surface electrode on the first side surface and extending from the first side surface so as to partially cover the first major surface and the second major surface (item 24 of Figs. 1_3 and ¶[0029] from the Espacenet Translation shows and indicates first side surface electrode 24 on the first side surface 12e and extending from the first side surface 12e so as to partially cover the first major surface 12a and the second major surface 12b); and a second side surface electrode on the second side surface and extending from the second side surface so as to partially cover the first major surface and the second major surface (item 26 of Figs. 1_3 and ¶[0030] from the Espacenet Translation shows and indicates second side surface electrode 26 on the second side surface 12f and extending from the second side surface 12f so as to partially cover the first major surface 12a and the second major surface 12b); wherein the first internal electrodes are connected to the first end surface electrode and the second end surface electrode (Fig. 2 and ¶[0027-0028] from the Espacenet Translation shows and indicates where first internal electrodes 16 are connected to the first end surface electrode 20 and the second end surface electrode 22); the second internal electrodes are connected to the first side surface electrode and the second side surface electrode (Fig. 3 and ¶[0029-0030] from the Espacenet Translation shows and indicates where second internal electrodes 18 are connected to the first side surface electrode 24 and the second side surface electrode 26); the three-terminal multilayer ceramic capacitor has: a lengthwise dimension of about 1300 μm or more and about 1500 μm or less; a widthwise dimension of about 1000 μm or more and about 1200 μm or less; a heightwise dimension of about 570 μm or more and about 680 μm or less (Fig. 1 and ¶[0037] from the Espacenet Translation & from the J-Plat Translation & from family US20170334230A1 in ¶[0054] indicates where three-terminal multilayer ceramic capacitor 10  has a lengthwise dimension of about 1300 μm or more and about 1500 μm or less, a widthwise dimension of about 1000 μm or more and about 1200 μm or less, and a heightwise dimension of about 570 μm or more and about 680 μm or less {multilayer ceramic capacitor 10, the length L preferably is about 0.6 mm [600 µm] to about 3.2 mm [3200 µm], the width W preferably is about 0.3 mm [300 µm] to about 2.5 mm [2500 µm], and the thickness T preferably is about 0.3 mm [300 µm] to about 2.5 mm [2500 µm]; where even though the range dimensions of Sawada is overlapping the claimed dimensional ranges, the establishing desired capacitance without varying the ESL is not critically meet due to the overlap in the capacitor dimensional size of Sawada}); and a capacitance (Figs. 1-3 and ¶[0024] from the Espacenet Translation indicates that the electrostatic capacitances is provided as the result of the of the first internal electrodes 16 facing the second internal electrodes 18 sandwiching the ceramic layers 14 within capacitive element 12); the first end surface electrode, the second end surface electrode, the first side surface electrode, and the second side surface electrode each including a Ni underlying electrode layer on an external surface of the capacitive element (items 28, 32 of Fig. 2 & items 36, 40 of Fig. 3 & Fig. 1 and ¶[0035] from the Espacenet Translation shows and indicates where first end surface electrode 20 includes Ni underlying electrode layer 28 on the external surface of capacitive element 12 {base electrode layer 28 is made from a baked layer that includes Ni conductive metal and a glass component}; the second end surface electrode 22 includes Ni underlying electrode layer 32 on the external surface of capacitive element 12 {base electrode layer 32 is made from a baked layer that includes Ni conductive metal and a glass component}; the first side surface electrode 24 includes Ni underlying electrode layer 36 on the external surface of capacitive element 12 {base electrode layer 36 is made from a baked layer that includes Ni conductive metal and a glass component}; and the second side surface electrode 26 includes Ni underlying electrode layer 40 on the external surface of capacitive element 12 {base electrode layer 40 is made from a baked layer that includes Ni conductive metal and a glass component}) and at least one plating electrode layer on an external surface of the Ni underlying electrode layer (items 30, 34 of Fig. 2 & items 38, 42 of Figs. 3 & Fig. 1 and ¶[0036] from the Espacenet Translation shows and indicates plating electrode layer 30 is on the external surface of the Ni underlying electrode layer 28, where plating electrode layer 30 is a 3-layer structure of a plurality of layers that includes Ni plating layer and Sn plating layer; plating electrode layer 34 is on the external surface of the Ni underlying electrode layer 32, where plating electrode layer 34 is a 3-layer structure of a plurality of layers that includes Ni plating layer and Sn plating layer; plating electrode layer 38 is on the external surface of the Ni underlying electrode layer 36, where plating electrode layer 38 is a 3-layer structure of a plurality of layers that includes Ni plating layer and Sn plating layer; plating electrode layer 42 is on the external surface of the Ni underlying electrode layer 40, where plating electrode layer 42 is a 3-layer structure of a plurality of layers that includes Ni plating layer and Sn plating layer); and the first end surface electrode on the first end surface and the second end surface electrode on the second end surface each having a thickness of about 0.73% or more and about 3.00% or less relative to the lengthwise dimension (Figs. 1-2 and ¶[0035-0036] from the Espacenet Translation indicates where first end surface electrode 20 on the first end surface 12c and second end surface electrode 22 on the second end surface 12d each has a thickness of about 0.73% or more and about 3.00% or less relative to the lengthwise dimension {given L = 1400 µm, and the thickness of base electrode layer [28 and 32] of 12 µm, and the thickness of plate layer [30 and 34 as a 3-layer structure of 3 µm each layer] of 9 µm would then give 2 x (12 µm + 9 µm) = 42 µm; then {1400 µm/42 µm = 100%/y%} will give y = 3.0%}).
Sawada discloses the claimed invention except a multilayer ceramic capacitor has: a lengthwise dimension of about 1300 μm or more and about 1500 μm or less; a widthwise dimension of about 1000 μm or more and about 1200 μm or less; a heightwise dimension of about 570 μm or more and about 680 μm or less; a capacitance of about 12 μF or more and about 32 μF or less.
Cho discloses a multilayer ceramic capacitor has: a lengthwise dimension of about 1300 μm or more and about 1500 μm or less; a widthwise dimension of about 1000 μm or more and about 1200 μm or less; a heightwise dimension of about 570 μm or more and about 680 μm or less (items 1000, 5000, 5100, 5200 of Fig. 2 and ¶[0046 & 0103] shows and indicates multilayer ceramic capacitor 1000_5000 {device for preventing an electric shock may include a stacked body 1000 and may further include external electrodes 5000 [5100 and 5200]} has a lengthwise dimension of about 1300 μm or more and about 1500 μm or less, a widthwise dimension of about 1000 μm or more and about 1200 μm or less, and heightwise dimension of about 570 μm or more and about 680 μm or less {device for preventing the electric shock may have the length, the width, and the thickness to be 1400 μm to 1800 μm, 600 μm to 1000 μm, and 500 μm to 900 μm, respectively}; therefore, Sawada will have the three-terminal multilayer ceramic capacitor that will have the LxWxH dimensions of about 1300 μm - 1500 μm, about 1000 μm - 1200 μm, and about 570 μm - 680 μm, respectively, by incorporating the criticallity of a tighter capacitor dimensional range of L=1400 μm-1800 μm, W=600 μm-1000 μm,  and H=500 μm-900 μm of Cho; where Sawada will then have the three-terminal multilayer ceramic capacitor that will have a thickness of about 0.73% - 3.00% relative to the lengthwise dimension in each of the first and second end surface electrodes on the respective first and second end surfaces by incorporating the criticality of the lengthwise dimensional range of 1400 μm-1800 μm of Cho).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a multilayer ceramic capacitor has: a lengthwise dimension of about 1300 μm or more and about 1500 μm or less; a widthwise dimension of about 1000 μm or more and about 1200 μm or less; a heightwise dimension of about 570 μm or more and about 680 μm or less into the structure of Sawada. One would have been motivated in the three-terminal multilayer ceramic capacitor of Sawada and have the multilayer ceramic capacitor have the lengthwise dimension of about 1300 μm or more and about 1500 μm or less, and the widthwise dimension of about 1000 μm or more and about 1200 μm or less, and the heightwise dimension of about 570 μm or more and about 680 μm or less in order to incorporate the proper size three-terminal multilayer ceramic capacitor in to the design of the electronic device based on the size of that electronic device, as indicated by Cho in ¶[0103], in the three-terminal multilayer ceramic capacitor of Sawada.
However, Sawada and Cho do not disclose a capacitance of about 12 μF or more and about 32 μF or less.
Sasaki discloses a capacitance of about 12 μF or more and about 32 μF or less (item 11 of Figs. 1-3 and ¶[0020_0030-0033_0049-0050 & 0062] indicates that given the LxWxH dimensions that is indicated in ¶[0049-0050] {width dimension W of the ceramic body 11 can be set to 0.2 mm or more and 1.6 mm or less, the length dimension L of the ceramic body 11 in the X-axis direction can be set to 0.4 mm or more and 3.2 mm or less, and the height dimension T of the ceramic body 11 in the Z-axis direction can be set to 0.2 mm or more and 1.6 mm or less; where the range dimensions of Sasaki is overlapping the claimed dimensional ranges} of the multilayer ceramic capacitor body 11 of a three-terminal multilayer ceramic capacitor shown in Figs.1-3 {indicated in ¶[0030-0033]}, the electrostatic capacitance range will be 23 μF to 30 μF that is indicated in ¶[0020 & 0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a capacitance of about 12 μF or more and about 32 μF or less into the structure of modified Sawada. One would have been motivated in the three-terminal multilayer ceramic capacitor of modified Sawada and have the capacitance of about 12 μF or more and about 32 μF or less in order to provide a relatively high capacitance value for the given LxWxH dimesions of the three-terminal multilayer ceramic capacitor, indicated by Sasaki in ¶[0020 & 0049-0050], to the electrostatic capacitance that was anticipated by Sawada in ¶[0024], and provide a large calorific value when the product is supplied with power to operate and can be satisfactorily be mounted by soldering by efficiently discharging the wasted heat, as indicated by Sasaki in ¶[0062], in the three-terminal multilayer ceramic capacitor of modified Sawada.

Regarding claim 3, modified Sawada discloses a three-terminal multilayer ceramic capacitor, wherein the first end surface electrode on the first major surface, the first end surface electrode on the second major surface, the second end surface electrode on the first major surface, the second end surface electrode on the second major surface, the first side surface electrode on the first major surface, the first side surface electrode on the second major surface, the second side surface electrode on the first major surface and the second side surface electrode on the second major surface each have a thickness of about 1.18% or more and about 6.32% or less relative to the heightwise dimension (Sawada: Figs 1-3 and ¶[0035-0036] from the Espacenet Translation indicates where first end surface electrode 20 on the first major surface 12a , first end surface electrode 20 on the second major surface 12b, second end surface electrode 22 on the first major surface 12a, second end surface electrode 22 on the second major surface 12b, first side surface electrode 24  on the first major surface 12a, first side surface electrode 24 on the second major surface 12b, second side surface electrode 26 on the first major surface 12a, and second side surface electrode 26 on the second major surface 12b; where the surface electrodes 20 & 22 & 24 & 26 each have a thickness of about 1.18% or more and about 6.32% or less relative to the heightwise dimension {given H = 670 µm, and the thickness of base electrode layer [28, 32, 36, and 40] of 12 µm, and the thickness of plate layer [30, 34, 38, and 42 as a 3-layer structure of 3 µm each layer] of 9 µm would then give 2 x (12 µm + 9 µm) = 42 µm; then {670 µm/42 µm = 100%/y%} will give y = 6.27%}; Cho: Fig. 2 and ¶[0046 & 0103] shows and indicates multilayer ceramic capacitor 1000_5000 has the criticality height range of H=500 μm-900 μm to establish the given heightwise of H = 670 µm).

Regarding claim 4, modified Sawada discloses a three-terminal multilayer ceramic capacitor, wherein the first end surface electrode on the first side surface and the second end surface electrode on the first side surface have a thickness equal to or smaller than that of the first side surface electrode on the first side surface; and the first end surface electrode on the second side surface and the second end surface electrode on the second side surface have a thickness equal to or smaller than that the second side surface electrode on the second side surface (Sawada: Figs. 1_3 and ¶[0035-0036] from the Espacenet Translation shows and indicates where first end surface electrode 20 on the first side surface 12e and second end surface electrode 22 on the first side surface 12e have a thickness equal to or smaller than the first side surface electrode 24 on the first side surface 12e {base the condition of equal thickness of base electrode layers 28 & 32 of 12 µm, and the condition of equal thickness of plate layers 30 & 34 [as a 3-layer structure of 3 µm each layer] would then be of 9 µm for each plated layer 30 & 34; therefore, giving a total of [12 µm + 9 µm] = 21 µm for each end surface electrodes 20 & 22}).

 Regarding claim 6, modified Sawada discloses a three-terminal multilayer ceramic capacitor, wherein the ceramic layers are made of a dielectric ceramic material mainly including BaTiO3 (Sawada: Figs. 2-3 and ¶[0018] from the Espacenet Translation indicates where ceramic layers 14 are made of a dielectric ceramic material mainly including BaTiO3 {barium titanate}).

Regarding claim 7, modified Sawada discloses a three-terminal multilayer ceramic capacitor, wherein each of the ceramic layers has a thickness of about 0.3 μm to about 2.0 μm (Sawada: Figs. 2-3 and ¶[0019] from the Espacenet Translation indicates where ceramic layers 14 has a thickness of about 0.3 μm to about 2.0 μm {0.5 μm to about 10 μm}).

Regarding claim 8, modified Sawada discloses a three-terminal multilayer ceramic capacitor, wherein the first and second internal electrodes include Ni as a major component (Sawada: Figs 2-3 and ¶[0026] from the Espacenet Translation indicates where  first and second internal electrodes  16 & 18 include Ni as a major component).

Regarding claim 9, modified Sawada discloses a three-terminal multilayer ceramic capacitor, wherein each of the first and second internal electrodes has a thickness of about 0.3 μm to about 1.5 μm (Sawada: Figs 2-3 and ¶[0074] from the Espacenet Translation  indicates where each of the first and second internal electrodes 16 & 18 has a thickness of about 0.3 μm to about 1.5 μm {can have about 0.55 μm in each Ni internal electrode stacking number of sheets}).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Cho and Sasaki, detailed in the rejection of claim 1 above, as motivated by Sasabayashi et al.  (US 2018/0108483 Al and Sasabayashi hereinafter).
Regarding claim 5, modified Sawada discloses a three-terminal multilayer ceramic capacitor, wherein the plating electrode layer includes a Cu plating electrode layer on an external surface of the Ni underlying electrode layer, a Ni plating electrode layer on an external surface of the Cu plating electrode layer, and a Sn plating electrode layer on an external surface of the Ni plating electrode layer (Sawada: Fig. 1-3 and ¶[0036] from the Espacenet Translation is understood to indicate where plating electrode layer 30 is on the external surface of the Ni underlying electrode layer 28, and where plating electrode layer 30 is a 3-layer structure that includes Cu plating layer protecting the Ni underlying electrode layer and Ni plating layer is on the outer surface of the Cu plating layer and Sn plating layer on the external surface of the Ni plating electrode layer; where plating electrode layer 34 is on the external surface of the Ni underlying electrode layer 32, and where plating electrode layer 34 is a 3-layer structure that includes Cu plating layer protecting the Ni underlying electrode layer and Ni plating layer is on the outer surface of the Cu plating layer and Sn plating layer on the external surface of the Ni plating electrode layer; where plating electrode layer 38 is on the external surface of the Ni underlying electrode layer 36, and where plating electrode layer 38 is a 3-layer structure that includes Cu plating layer protecting the Ni underlying electrode layer and Ni plating layer is on the outer surface of the Cu plating layer and Sn plating layer on the external surface of the Ni plating electrode layer; where plating electrode layer 42 is on the external surface of the Ni underlying electrode layer 40, and where plating electrode layer 42 is a 3-layer structure that includes Cu plating layer protecting the Ni underlying electrode layer and Ni plating layer is on the outer surface of the Cu plating layer and Sn plating layer on the external surface of the Ni plating electrode layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a Cu plating electrode layer, a Ni plating electrode layer on an external surface of the Cu plating electrode layer, and a Sn plating electrode layer on an external surface of the Ni plating electrode layer into the structure of modified Sawada. One would have been motivated in the three-terminal multilayer ceramic capacitor of modified Sawada and have the Cu plating electrode layer, the Ni plating electrode layer on the external surface of the Cu plating electrode layer, and the Sn plating electrode layer on the external surface of the Ni plating electrode layer in order to provide a Cu plating layer that has good bondability to the underlying electrode layer containing Ni, as motivated by Sasabayashi in ¶[0032 & 0035] and Fig. 2, in the three-terminal multilayer ceramic capacitor of modified Sawada.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the primary reason for allowance is due to a three-terminal multilayer ceramic capacitor, wherein the first side surface electrode on the first side surface and the second side surface electrode on the second side surface each have a thickness of about 0.92% or more and about 3.90% or less relative to the widthwise dimension.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847